IN THE COURT OF APPEALS OF TENNESSEE
            MIDDLE SECTION AT NASHVILLE


                                      FILED
IN RE:                        )
MADISON RENEE BAIRD           )        October 17, 1997
                              )
WILLIAM ALAN BROWN,           )      Cecil W. Crowson
                                    Appellate Court Clerk
                              )
Plaintiff/Appellee,           )
                              )
                              )   Rutherford Juvenile
VS.                           )   No. 1131-C
                              )
                              )   Appeal No.
MANDY RENEE BAIRD,            )   01A01-9704-JV-00148
                              )
      Defendant/Appellant.    )



  APPEAL FROM THE JUVENILE COURT FOR RUTHERFORD COUNTY
           THE HONORABLE DAVID LOUGHRY, JUDGE



For the Plaintiff/Appellee:             For the Defendant/Appellant:

John B. Melton, III                     Darrell L. Scarlett
Murfreesboro, Tennessee                 Murfreesboro, Tennessee




                      REVERSED AND REMANDED




                                        WILLIAM C. KOCH, JR., JUDGE
                                  OPINION


       This appeal concerns a dispute over a nonmarital child’s surname.
Approximately six weeks after the child’s birth, the father filed a legitimation petition
in the Rutherford County Juvenile Court seeking to establish paternity, to set
visitation, and to give the child his surname. Following a bench trial, the juvenile
court changed the child’s surname from her mother’s name to a hyphenated name that
included both parents’ surnames. On this appeal, the mother takes issue with the trial
court’s order changing the child’s surname. We reverse the portion of the trial court’s
order changing the child’s surname because we have determined that the father has
not carried his burden of proving that changing the child’s surname is in her best
interests.


                                           I.



       Mandy Renee Baird gave birth to Madison Renee Baird on July 19, 1996. She
declined to include the name of the child’s biological father on the birth certificate
and apparently rebuffed the father’s attempts to visit the child. On September 3,
1996, William Alan Brown filed a legitimation petition in the Rutherford County
Juvenile Court requesting (1) that the child’s birth certificate identify him as the
biological father, (2) that the child’s surname be changed to Brown, and (3) that he
be awarded liberal visitation with the child.


       The juvenile court conducted a hearing on November 21, 1996 during which
Ms. Baird and Mr. Brown were the only witnesses. Mr. Brown insisted that the
child’s surname should be changed to “Baird-Brown” in order to reflect his parentage.
Ms. Baird opposed this suggestion on the grounds that she had the right to name the
child and that giving a child a hyphenated surname would differentiate the child from
other children and could call attention to the fact that she was born out of wedlock.
On December 20, 1996, the juvenile court entered an order concluding that it would
be in the child’s best interests to change her name to Madison Renee Baird-Brown


                                          -2-
and directing that a new birth certificate be issued showing the child’s new name and
that her biological father was Mr. Brown.1


                                                 II.


       The sole issue on this appeal involves the juvenile court’s decision to change
the child’s surname from Baird to Baird-Brown. Our analysis must start with the
recognition that Tenn. Code Ann. § 68-3-305(b)(1) (1996) requires that a nonmarital
child’s surname be that of its mother.2 Thereafter, any person desiring to change the
child’s surname, including the child’s biological father, has the burden of proving that
changing the child’s surname is in the child’s best interests. See Halloran v. Kostka,
778 S.W.2d 454, 456 (Tenn. Ct. App. 1988).


       The amount of proof required to justify changing a child’s surname is not
insubstantial. Minor inconvenience or embarrassment are not enough. See Layman
v. Replogle, App. No. 01A01-9312-CV-00516, 1994 WL 228227, at *2 (Tenn. Ct.
App. May 27, 1994) (No Tenn. R. App. P. 11 application filed); In re Lackey, App.
No. 01A01-9010-PB-00358, 1991 WL 45394, at *2 (Tenn. Ct. App. April 5, 1991)
(No Tenn. R. App. P. 11 application filed). Among the factors for courts to consider
in cases of this sort are: (1) the child’s preference, (2) the change’s potential effect
on the child’s relationship with each parent, (3) the length of time the child has had
its present surname, (4) the degree of community respect associated with the present
and proposed surname, and (5) the difficulty, harassment, or embarrassment that the
child may experience from bearing either its present or its proposed surname. See
Barabas v. Rogers, 868 S.W.2d 283,287 (Tenn. Ct. App. 1993).


       Mr. Brown presented no evidence concerning how changing his daughter’s
surname would benefit the child. He stated only that he believed that the child’s


       1
         The trial court also required Mr. Brown to begin paying $25 per week in child support and
granted Mr. Brown defined visitation. After the case was appealed, Mr. Brown moved to Oklahoma
to attend college, and the parties agreed to modify the visitation arrangements. Accordingly, the
issue originally raised by Ms. Baird concerning the custody arrangements is now moot and need not
be considered on this appeal.
       2
        Tenn. Code Ann. § 68-3-305(b)(1) (1996) states that “[i]f the mother is not married at the
time of either conception or birth or between conception and birth, the name of the father shall not
be entered on the certificate of birth, and the surname of the child shall be that of the legal surname
of the mother. All information pertaining to the father shall be omitted.”

                                                 -3-
surname should “reflect his parentage” and that “the hyphenated last name would not
adversely impact the child.” These sorts of general statements of belief or opinion
are insufficient to prove that a proposed name change is in the child’s best interests.
See In re Schidlmeier, 496 A.2d 1249, 1253-54 (Pa. Super. Ct. 1985); In re Grimes,
609 A.2d 158, 161-62 (Pa. 1992) (declining to require a hyphenated surname); In re
M.L.P., 621 S.W.2d 430, ___ (Tex. Civ. App. 1981); Lufft v. Lufft, 424 S.E.2d 266,
___ (W. Va. 1992).


      The record before us contains no indication that the child’s original surname
is detrimental to her or that the proposed hyphenated surname would be of some
benefit. There is no proof that the child’s original surname has or will have any effect
on her relationship with her parents and extended family or that she will be
inconvenienced or embarrassed if she continues to be known by her original surname.
Accordingly, we find that Mr. Brown failed to carry his burden of proof and that the
record does not contain sufficient competent evidence to support the juvenile court’s
conclusion that changing the child’s surname from Baird to Baird-Brown is in the
child’s best interests.


                                          III.


      We reverse the portion of the juvenile court’s judgment directing that the
child’s surname be changed from Baird to Baird-Brown and remand the case for
further proceedings consistent with this opinion. We also tax the costs of this appeal
to William Alan Brown for which execution, if necessary, may issue.


                                                 _____________________________
                                                 WILLIAM C. KOCH, JR., JUDGE

CONCUR:


____________________________________
HENRY F. TODD
PRESIDING JUDGE, MIDDLE SECTION


____________________________________
WILLIAM H. INMAN, SENIOR JUDGE


                                          -4-